 Case 2:21-cv-05377-JEM Document 11 Filed 08/17/21 Page 1 of 2 Page ID #:27




1
2
3
4
5
6
7
                         UNITED STATES DISTRICT COURT
8
                       CENTRAL DISTRICT OF CALIFORNIA
9
10   ALAN S. GUTMAN,               )          Case No. 2:21-cv-05377-JEM
                                   )
                                   )           xxxxxxxxxxx ORDER ON
                                              [PROPOSED]
11              Plaintiff,         )          STIPULATION OF DISMISSAL
12                                 )          WITH PREJUDICE PURSUANT TO
            vs.                    )          FED. R. CIV. P. 41
13                                 )
     CITIGROUP, CITIBANK (SOUTH    )
14   DAKOTA), N.A., CITIBANK       )
     SERVICES, INC., CITICORP,     )
15   CITIBANK USA, NORTH DAKOTA )
     BANKERS ASSOCIATION, and DOES )
16   1 to 25,                      )
                Defendants.        )
17                                 )
                                   )
18                                 )

19
20
21
22
23
24
25
26
27
28
        [PROPOSED] ORDER ON STIPULATION OF DISMISSAL WITH PREJUDICE PURSUANT
                                                              TO FED. R. CIV. P. 41
                                                        Case No. 2:21-cv-05377-JEM
     LA 52604272
                                                                      Case 2:21-cv-05377-JEM Document 11 Filed 08/17/21 Page 2 of 2 Page ID #:28



                                                                                  The Court, having reviewed and considered the Stipulation of Dismissal with
                                                                     1
                                                                          Prejudice Pursuant to Fed. R. Civ. P. 41, and finding good cause, the Stipulation is
                                                                     2
                                                                          GRANTED. The claims asserted by Plaintiff Alan S. Gutman in this matter ARE
                                                                     3
                                                                          DISMISSED WITH PREJUDICE and with each party to bear their own costs and
                                                                     4
                                                                          fees.
                                                                     5
                                                                     6    Dated: August 17, 2021
                                                                                                                      The Honorable John E. McDermott
                                                                     7                                                United States District Court Judge
                                                                     8
                                                                     9
STROOCK & STROOCK & LAVAN LLP




                                                                     10
                                                                     11
                                Los Angeles, California 90067-3086




                                                                     12
                                     2029 Century Park East




                                                                     13
                                                                     14
                                                                     15
                                                                     16
                                                                     17
                                                                     18
                                                                     19
                                                                     20
                                                                     21
                                                                     22
                                                                     23
                                                                     24
                                                                     25
                                                                     26
                                                                     27
                                                                     28                                       1
                                                                             [PROPOSED] ORDER ON STIPULATION OF DISMISSAL WITH PREJUDICE PURSUANT
                                                                                                                                   TO FED. R. CIV. P. 41
                                                                                                                             Case No. 2:21-cv-05377-JEM
                                                                          LA 52604272
